Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1-43 are pending.
Claim 1, 13, and 14,19,23,28, are amended.
Claim 31-43 have been added.
Claim 1-43 are rejected.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 3-16, 18-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al.  (US-PG-PUB 2019/0191397 A1) and in view of Siomina (US-PG-PUB 2021/0337497 A1).
The application is about reference signal detection and is shown in fig. 6b 

    PNG
    media_image1.png
    442
    687
    media_image1.png
    Greyscale











The primary reference is about reference signal detection and is shown in fig.37


    PNG
    media_image2.png
    448
    624
    media_image2.png
    Greyscale











The secondary reference Siomina is about a system for controlling Ue synchronization and cell identification in NR and is shown in fig. 14

    PNG
    media_image3.png
    493
    730
    media_image3.png
    Greyscale











As to claim 1.Pan teaches a method of wireless communication performed by a wireless node (Pan fig. 34 a Ue and two TRP1 and TRP2 which works according to a method) comprising: determining a default periodicity (Pan [0160] a default periodicity being determined by Ue during initial synchronization) for repetition of a reference signal period (Pan [0159] a sequence repetition pattern and [0172] PSS and SSS sequences and fig. 14 synchronization burst set repetition ), and monitoring for one or more reference signals (look at applicant specification [0078] for comparison Pan [0135] WTRU cycling through available beams and synchronization signal period being divided into multiple different timeslot i.e. in which different beam is  transmitted and synchronization signal may comprise multiple synchronization signal bursts or timeslot see also [0156][0157][0158] WTRU detecting sync signals in a sync signal burst time slot using multi-beam operation or different offsets between sync signal i.e. different configuration see also fig.37)in the reference signal period using a plurality of configurations for a plurality of intervals of the reference signal period (Pan  [0135] a WTRU cycle through N beams i.e. using multiple configuration during a synchronization signal period which is divided through sub-slots i.e. multiple intervals see also fig. 14 multiple synchronization signals being detected during a period using different beams or offsets i.e. configurations and multiple synchronization signals being detected see also [0156][0157][0158] WTRU detecting sync signals in a sync signal burst time slot using multi-beam operation or different offsets between sync signal i.e. different configuration see also fig.37) ,each interval being shorter than the default periodicity ( looking at applicant specification at filed [0082] the default periodicity is divided by the number of configurations to get the dwell periodicity based on this  Pan[0135] a full sync signal period being divided into different time slots or burst  [0160] a default periodicity which is part of a structure synchronization signal burst and [0129] gnb dividing synchronization signal period i.e. synchronization signal burst being divided into synchronization signal to obtain  sub-timeslots therefore the time slot are shorter than the default periodicity). wherein the plurality of intervals comprise a first interval and a second interval,
Pan does not teach wherein the plurality of intervals comprise a first interval and a second interval, wherein the first interval is shorter than the default periodicity, wherein the second interval is shorter than the default periodicity, and wherein a first length of the first interval is different from a second length of the second interval
However Siomina from  a similar field of endeavor teaches wherein the first interval is shorter than the default periodicity (Siomina fig.14 duration of synchronization signal burst and periodicity of synchronization signal burst i.e. a first interval and a second interval which are different from each order ), wherein the second interval is shorter than the default periodicity( looking at applicant specification [0064] the default periodicity may be 20ms, 80ms etc. based on this Siomina fig.14 duration of synchronization signal burst and periodicity of synchronization signal burst i.e. a first interval and a second interval which are different from each order and [0089] UE may assume a default periodicity of SS burst set transmission for a given carrier frequency (e.g., one of 5ms, 10ms,20 ms, 40 ms, 80 ms, or 100 ms ), and wherein a first length of the first interval is different from a second length of the second interval(Siomina fig. 14  [0089] UE may assume a default periodicity of SS burst set transmission for a given carrier frequency (e.g., one of 5ms, 10ms,20 ms, 40 ms, 80 ms, or 100 ms and  fig.14 duration of synchronization signal burst and periodicity of synchronization signal burst i.e. a first interval and a second interval which are different from each order).
	Thus, it would have been obvious to a person of ordinary skills before the effective date of the application to combine the teaching of Siomina and the teaching of Pan to a use a default periodicity in order to facilitate synchronization. Because Siomina teaches a method of faster synchronization, thus providing efficient spectrum utilization (Siomina [0025]).

As to claim 3. The combination of Pan and Siomina teaches all the limitations of parent claim 1,
Pan teaches  wherein the reference signal period is a synchronization signal period or a synchronization signal burst set period (Pan [0116] burst set periodicity), and wherein the one or more reference signals are one or more synchronization signal blocks (Pan [0114] SS block).

As to claim 4. The combination of Pan and Siomina teaches all the limitations of parent claim 1,
Pan teaches wherein different configurations of the plurality of
configurations, use at least one of different receive beams, different frequency offset
hypotheses, different polarizations, different precoding matrix configurations, or a combination thereof (Pan [0154] frequency offset).

As to claim 5. The combination of Pan and Siomina teaches all the limitations of parent claim 1,
Pan teaches wherein an order, in which the plurality of
configurations is used, is different across different reference signal periods having the
default periodicity (Pan [0135] multiple Rx beams of 1 through n).

As to claim 6. The combination of Pan and Siomina teaches all the limitations of parent claim 1,
Pan teaches  wherein an order in which the plurality of configurations is used in the reference signal period is determined based at least in part on an order in which the plurality of configurations were used in a preceding reference signal period (PAN [0230] alternate sync beam transmission which depend or is the same as a previous configuration).

As to claim 7. The combination of Pan and Siomina teaches all the limitations of parent claim 1,
Pan teaches wherein an order in which the plurality of configurations is used in the reference signal period is a permutation of an order in which the plurality of configurations were used in a preceding reference signal period (PAN [0148] cyclic shift and permutation) or is a cyclic shift of an order in which the plurality of configurations were used in a preceding reference signal period.

As to claim 8. The combination of Pan and Siomina teaches all the limitations of parent claim 1,
Pan teaches wherein an order in which the plurality of configurations is used is the same across different reference signal periods having the default periodicity (PAN [0135] multiple beams i.e. configurations used during a full cycle).

As to claim 9. The combination of Pan and Siomina teaches all the limitations of parent claim 1,
Pan teaches  wherein the plurality of configurations are applied in a first order for a first set of reference signal periods and are applied in a second order for a second set of reference signal periods (PAN [0139][0140][0176] alternation taking place for initial setting and for tracking).

As to claim 10. The combination of Pan and Siomina teaches all the limitations of parent claim 1,
Pan teaches wherein a length of one or more intervals, of the plurality of intervals, is determined based at least in part on:
a number of configurations that the wireless node uses to monitor for the one or more reference signals (PAN [0129] a correlation between number of beams i.e. configuration and sync period),
the default periodicity, or
a combination thereof.

As to claim 11.  The combination of Pan and Siomina teaches all the limitations of parent claim 1,
Pan teaches  wherein a number of intervals included in the plurality of intervals is determined based at least in part on a number of configurations that the wireless node uses to monitor for the one or more reference signals (PAN [0135] a sync period being divided and different beams i.e. configurations being use in  the different slots).

As to claim 12. The combination of Pan and Siomina teaches all the limitations of parent claim 1,
Pan teaches wherein the number of intervals is less than or equal to the number of configurations that the wireless node uses to monitor for the one or more reference signals (PAN [0135] N sync signal burst or time slot and N beams i.e. configuration).

As to claim 13. The combination of Pan and Siomina teaches all the limitations of parent claim 1,
Pan does not teach wherein the first length is within the reference signal period and the second length is within the reference signal period 
However Siomina from a similar field of endeavor teaches wherein the first length is within the reference signal period and the second length is within the reference signal period (Siomina fig 14 a first length a second length and a third length, wherein a first and a second length are inside a third length).
Thus, it would have been obvious to a person of ordinary skills before the effective date of the application to combine the teaching of Siomina and the teaching of (Siomina [0025]).

As to claim 14. The combination of Pan and Siomina teaches all the limitations of parent claim 1,
Pan does not teach wherein the first interval has the first length in a first reference signal period and a different length in a second reference signal period (Siomina fig 14 a first length a second length and a third length, wherein a first and a second length are inside a third length), and wherein the reference signal period is the first reference signal period (Siomina fig 14 a first length a second length and a third length, wherein a first and a second length are inside a third length).
Thus, it would have been obvious to a person of ordinary skills before the effective date of the application to combine the teaching of Siomina and the teaching of Pan to a use a default periodicity in order to facilitate synchronization. Because Siomina teaches a method of faster synchronization, thus providing efficient spectrum utilization (Siomina [0025]).

As to claim 15. The combination of Pan and Siomina teaches all the limitations of parent claim 1,
Pan teaches wherein the default periodicity is predetermined or is determined based at least in part on a signal received by the wireless node (Pan [0160] a default periodicity being determined by Ue during initial synchronization).

As to claim 16. The combination of Pan and Siomina teaches all the limitations of parent claim 1,
Pan teaches wherein at least one configuration, of the plurality of configurations, corresponds to more than one interval of the plurality of intervals (Pan [0146] [0148] multi-sync beam being detected in SSS1, SSS2 using different configurations i.e. beams …. [0135] a WTRU cycle through N beams i.e. using multiple configuration during a synchronization signal period).

As to claim 18. The combination of Pan and Siomina teaches all the limitations of parent claim 1,
Pan teaches wherein the plurality of configurations are indicated to the wireless node (PAN [0145] [0146] indication of type of beam to use for monitoring single or multi-beam).

As to claim 19. Pan A method of wireless communication performed by a first wireless node (Pan fig. 34 a Ue and two TRP1 and TRP2 which works according to a method), comprising: 
Transmitting (Pan fig. 26 communication between TRP and mobile device), to a second wireless node (Pan [0160] a WTRU detecting i.e. receiving based on emission or transmission synchronization signal and default periodicity) , an indication of a plurality of configurations to be used by the second wireless node (Pan [0154][0156] WTRU detecting  or receiving synchronization signal type and information such as beam sweep type, beam pattern behavior, frequency and time offset i.e. configuration to use for monitoring multiple beam type operations and see also [0145][0146] indication of type of beam to use for monitoring single or multi-beam)  to monitor for one or more reference signals ( Pan [0157] a synchronization signal type being indicated to the WTRU and synchronization signals constitute multiple signals PSS and SSS and synchronization signal arranged in sub-slot  [0146] [0148] multi-sync beam being detected in SSS1, SSS2 using different configurations i.e. beams …. [0135] a WTRU cycle through N beams i.e. using multiple configuration during a synchronization signal period which is divided through sub-slots i.e. multiple interval see also fig. 14 multiple synchronization signals being detected during a period using different beams or offsets i.e. configurations and multiple synchronization signals being detected) in a plurality of intervals of a reference signal period (Pan [0156] synchronization signal burst set comprising multiple timeslots and sub-time slots i.e. interval) , each interval being shorter than a default periodicity for repetition of the reference signal period(Pan [0160] a default periodicity which is part of a structure synchronization signal burst and [0129] gnb dividing synchronization signal period i.e. synchronization signal burst being divided into synchronization signal sub-timeslots and synchronization signal burst set divided into multiple synchronization signal burst or time slot which and the time slot are shorter than the default periodicity see also [0135] ); wherein the plurality of intervals comprise a first interval and a second interval(Pan [0156] synchronization signal burst set comprising multiple timeslots and sub-time slots i.e. interval) and 
transmitting the one or more reference signals (Pan [0176] multiple synchronization bursts/timeslots being transmitted see also [0155] [0156]).

However Siomina from  a similar field of endeavor teaches wherein the first interval is shorter than the default periodicity (Siomina fig.14 duration of synchronization signal burst and periodicity of synchronization signal burst i.e. a first interval and a second interval which are different from each order ), wherein the second interval is shorter than the default periodicity( looking at applicant specification [0064] the default periodicity may be 20ms, 80ms etc. based on this Siomina fig.14 duration of synchronization signal burst and periodicity of synchronization signal burst i.e. a first interval and a second interval which are different from each order and [0089] UE may assume a default periodicity of SS burst set transmission for a given carrier frequency (e.g., one of 5ms, 10ms,20 ms, 40 ms, 80 ms, or 100 ms ), and wherein a first length of the first interval is different from a second length of the second interval(Siomina fig. 14  [0089] UE may assume a default periodicity of SS burst set transmission for a given carrier frequency (e.g., one of 5ms, 10ms,20 ms, 40 ms, 80 ms, or 100 ms and  fig.14 duration of synchronization signal burst and periodicity of synchronization signal burst i.e. a first interval and a second interval which are different from each order).
	Thus, it would have been obvious to a person of ordinary skills before the effective date of the application to combine the teaching of Siomina and the teaching of Pan to a use a default periodicity in order to facilitate synchronization. Because Siomina (Siomina [0025]).

As to claim 20. The combination of Pan and Siomina teaches all the limitations of parent claim 19,
Pan teaches  wherein different configurations, of the plurality of configurations, use at least one of different receive beams, different frequency offset hypotheses(Pan [0154] frequency offset), different polarizations, different precoding matrix configurations, or a combination thereof.

As to claim 21. The combination of Pan and Siomina teaches all the limitations of parent claim 19,
Pan teaches  further comprising transmitting, to the second wireless node, an indication of an order in which the plurality of configurations are to be used across different reference signal periods having the default periodicity (PAN [0139] alternating beam which is an order or using the different configuration).

As to claim 22. The combination of Pan and Siomina teaches all the limitations of parent claim 19,
Pan teaches further comprising transmitting, to the second wireless node, an indication of the default periodicity (Pan [0160] a default periodicity being determined by Ue during initial synchronization).

As to claim 23. A wireless node (PAN fig.26 Ue and transmission reception point i.e. base station), comprising:
 a memory (PAN fig. 1 B memory, 132 and 130); and
one or more processors coupled to the memory (PAN fig. 1b processor 118), the memory and the one or more processors configured to:
determine a default periodicity for repetition of a reference signal period(Pan [0160] a default periodicity being determined by Ue during initial synchronization); and monitor for one or more reference signals in the reference signal period using a plurality of configurations for a plurality of intervals of the reference signal period(look at applicant specification [0078] for comparison Pan [0135] WTRU cycling through available beams and synchronization signal period being divided into multiple different timeslot i.e. in which different beam is  transmitted and synchronization signal may comprise multiple synchronization signal bursts or timeslot), 
each interval being shorter than the default periodicity(Pan [0135] a full sync signal period being divided into different time slots or burst  [0160] a default periodicity which is part of a structure synchronization signal burst and [0129] gnb dividing synchronization signal period or burst set period  into different time slots i.e. synchronization signal burst being divided into synchronization signal sub-timeslots and synchronization signal burst set divided into multiple synchronization signal burst or time slot which and therefore the time slot are shorter than the default periodicity see also [0135]).
(Pan [0176] multiple synchronization bursts/timeslots being transmitted see also [0155] [0156]).
Pan does not teach wherein the plurality of intervals comprise a first interval and a second interval, wherein the first interval is shorter than the default periodicity, wherein the second interval is shorter than the default periodicity, and wherein a first length of the first interval is different from a second length of the second interval
However Siomina from  a similar field of endeavor teaches wherein the first interval is shorter than the default periodicity (Siomina fig.14 duration of synchronization signal burst and periodicity of synchronization signal burst i.e. a first interval and a second interval which are different from each order ), wherein the second interval is shorter than the default periodicity( looking at applicant specification [0064] the default periodicity may be 20ms, 80ms etc. based on this Siomina fig.14 duration of synchronization signal burst and periodicity of synchronization signal burst i.e. a first interval and a second interval which are different from each order and [0089] UE may assume a default periodicity of SS burst set transmission for a given carrier frequency (e.g., one of 5ms, 10ms,20 ms, 40 ms, 80 ms, or 100 ms ), and wherein a first length of the first interval is different from a second length of the second interval(Siomina fig. 14  [0089] UE may assume a default periodicity of SS burst set transmission for a given carrier frequency (e.g., one of 5ms, 10ms,20 ms, 40 ms, 80 ms, or 100 ms and  fig.14 duration of synchronization signal burst and periodicity of synchronization signal burst i.e. a first interval and a second interval which are different from each order).
	Thus, it would have been obvious to a person of ordinary skills before the effective date of the application to combine the teaching of Siomina and the teaching of (Siomina [0025]).

As to claim 24. The combination of Pan and Siomina teaches all the limitations of parent claim 23,
Pan teaches  wherein different configurations, of the plurality of configurations, use at least one of different receive beams, different frequency offset hypotheses (Pan [0156][0157][0158] WTRU detecting sync signals in a sync signal burst time slot using multi-beam operation or different offsets between sync signal i.e. different configuration), different polarizations, different precoding matrix configurations, or a combination thereof.

As to claim 25. The combination of Pan and Siomina teaches all the limitations of parent claim 23,
Pan teaches wherein an order in which the plurality of configurations is used is different across different reference signal periods having the default periodicity (Pan [0135] multiple Rx beams of 1 through n).

As to claim 26. The combination of Pan and Siomina teaches all the limitations of parent claim 23,
Pan teaches wherein a length of one or more intervals, of the plurality of intervals, is determined based at least in part on:
 (PAN [0129] a correlation between number of beams i.e. configuration and sync period),
the default periodicity, or
a combination thereof.

As to claim 27. The combination of Pan and Siomina teaches all the limitations of parent claim 23,
Pan teaches wherein a number of intervals included in the plurality of intervals is determined based at least in part on a number of configurations that the wireless node uses to monitor for the one or more reference signals(PAN [0135] a sync period being divided and different beams i.e. configurations being use in  the different slots).

As to claim 28. Pan A first wireless node (Pan fig. 34 a Ue and two TRP1 and TRP2 which works according to a method), comprising: 
a memory (Pan fig.1b memory 130,132); 
and one or more processors coupled to the memory (Pan fig. 1b processor 118), the memory and the one or more processors configured to: 
transmit (Pan fig. 26 communication between TRP and mobile device), to a second wireless node (Pan [0160] a WTRU detecting i.e. receiving based on emission or transmission synchronization signal and default periodicity) , an indication of a plurality of configurations to be used by the second wireless node (Pan [0154][0156] WTRU detecting  or receiving synchronization signal type and information such as beam sweep type, beam pattern behavior, frequency and time offset i.e. configuration to use for monitoring multiple beam type operations and see also [0145][0146] indication of type of beam to use for monitoring single or multi-beam)  to monitor for one or more reference signals ( Pan [0157] a synchronization signal type being indicated to the WTRU and synchronization signals constitute multiple signals PSS and SSS and synchronization signal arranged in sub-slot  [0146] [0148] multi-sync beam being detected in SSS1, SSS2 using different configurations i.e. beams …. [0135] a WTRU cycle through N beams i.e. using multiple configuration during a synchronization signal period which is divided through sub-slots i.e. multiple interval see also fig. 14 multiple synchronization signals being detected during a period using different beams or offsets i.e. configurations and multiple synchronization signals being detected) in a plurality of intervals of a reference signal period (Pan [0156] synchronization signal burst set comprising multiple timeslots and sub-time slots i.e. interval) , each interval being shorter than a default periodicity for repetition of the reference signal period(Pan [0160] a default periodicity which is part of a structure synchronization signal burst and [0129] gnb dividing synchronization signal period i.e. synchronization signal burst being divided into synchronization signal sub-timeslots and synchronization signal burst set divided into multiple synchronization signal burst or time slot which and the time slot are shorter than the default periodicity see also [0135] ); and 
transmit the one or more reference signals (Pan [0176] multiple synchronization bursts/timeslots being transmitted see also [0155] [0156]).
Pan does not teach wherein the plurality of intervals comprise a first interval and a second interval, wherein the first interval is shorter than the default periodicity, 
However Siomina from  a similar field of endeavor teaches wherein the first interval is shorter than the default periodicity (Siomina fig.14 duration of synchronization signal burst and periodicity of synchronization signal burst i.e. a first interval and a second interval which are different from each order ), wherein the second interval is shorter than the default periodicity( looking at applicant specification [0064] the default periodicity may be 20ms, 80ms etc. based on this Siomina fig.14 duration of synchronization signal burst and periodicity of synchronization signal burst i.e. a first interval and a second interval which are different from each order and [0089] UE may assume a default periodicity of SS burst set transmission for a given carrier frequency (e.g., one of 5ms, 10ms,20 ms, 40 ms, 80 ms, or 100 ms ), and wherein a first length of the first interval is different from a second length of the second interval(Siomina fig. 14  [0089] UE may assume a default periodicity of SS burst set transmission for a given carrier frequency (e.g., one of 5ms, 10ms,20 ms, 40 ms, 80 ms, or 100 ms and  fig.14 duration of synchronization signal burst and periodicity of synchronization signal burst i.e. a first interval and a second interval which are different from each order).
	Thus, it would have been obvious to a person of ordinary skills before the effective date of the application to combine the teaching of Siomina and the teaching of Pan to a use a default periodicity in order to facilitate synchronization. Because Siomina teaches a method of faster synchronization, thus providing efficient spectrum utilization (Siomina [0025]).

As to claim 29. The combination of Pan and Siomina teaches all the limitations of parent claim 28,
Pan teaches wherein different configurations, of the plurality of configurations, use at least one of different receive beams, different frequency offset hypotheses (Pan [0154] frequency offset), different polarizations, or different precoding matrix configurations.

As to claim 30. The combination of Pan and Siomina teaches all the limitations of parent claim 23,
Pan teaches wherein the first wireless node is further configured to transmit, to the second wireless node, an indication of an order in which the plurality of configurations are to be used across different reference signal periods having the default periodicity(PAN [0139] alternating beam which is an order or using the different configuration).

As to claim 31. The combination of Pan and Siomina teaches all the limitations of parent claim 1,
Pan teaches wherein the reference signal period is a synchronization signal burst (SSB) set period (Pan 0156][0157][0158] WTRU detecting sync signals in a sync signal burst time slot using multi-beam operation or different offsets between sync signal i.e. different configuration see also fig.37 and [0116] burst set periodicity).

As to claim 32 The combination of Pan and Siomina teaches all the limitations of parent claim 23,
Pan teaches wherein the reference signal period is a synchronization signal burst (SSB) set period (Pan [0135] sync signal burst set and sync signal period).

As to claim 33. Pan teaches a non-transitory computer-readable medium storing one or more instructions for wireless communication (Pan fig. 1b, 118 processor, 130,132 memory and see also [0076]), the one or more instructions comprising: 
one or more instructions that, when executed by one or more processors of a UE (Pan fig. 1b, 118 processor, 130,132 memory and see also [0076]), cause the one or more processors to: 
determine a default periodicity for repetition of a reference signal period(Pan [0160] a default periodicity being determined by Ue during initial synchronization); and monitor for one or more reference signals in the reference signal period using a plurality of configurations for a plurality of intervals of the reference signal period(look at applicant specification [0078] for comparison Pan [0135] WTRU cycling through available beams and synchronization signal period being divided into multiple different timeslot i.e. in which different beam is  transmitted and synchronization signal may comprise multiple synchronization signal bursts or timeslot), 
Pan does not teach wherein the plurality of intervals comprise a first interval and a second interval, wherein the first interval is shorter than the default periodicity, 
However Siomina from  a similar field of endeavor teaches wherein the first interval is shorter than the default periodicity (Siomina fig.14 duration of synchronization signal burst and periodicity of synchronization signal burst i.e. a first interval and a second interval which are different from each order ), wherein the second interval is shorter than the default periodicity( looking at applicant specification [0064] the default periodicity may be 20ms, 80ms etc. based on this Siomina fig.14 duration of synchronization signal burst and periodicity of synchronization signal burst i.e. a first interval and a second interval which are different from each order and [0089] UE may assume a default periodicity of SS burst set transmission for a given carrier frequency (e.g., one of 5ms, 10ms,20 ms, 40 ms, 80 ms, or 100 ms ), and wherein a first length of the first interval is different from a second length of the second interval(Siomina fig. 14  [0089] UE may assume a default periodicity of SS burst set transmission for a given carrier frequency (e.g., one of 5ms, 10ms,20 ms, 40 ms, 80 ms, or 100 ms and  fig.14 duration of synchronization signal burst and periodicity of synchronization signal burst i.e. a first interval and a second interval which are different from each order).
	Thus, it would have been obvious to a person of ordinary skills before the effective date of the application to combine the teaching of Siomina and the teaching of Pan to a use a default periodicity in order to facilitate synchronization. Because Siomina teaches a method of faster synchronization, thus providing efficient spectrum utilization (Siomina [0025]) 

As to claim 34. The combination of Pan and Siomina teaches all the limitations of parent claim 33, 
Pan teaches wherein the reference signal period is a synchronization signal burst (SSB) set period(Pan 0156][0157][0158] WTRU detecting sync signals in a sync signal burst time slot using multi-beam operation or different offsets between sync signal i.e. different configuration see also fig.37 and [0116] burst set periodicity). 

As to claim 35. The combination of Pan and Siomina teaches all the limitations of parent claim 33,
Pan teaches wherein different configurations, of the plurality of configurations, use at least one of different receive beams, different frequency offset hypotheses(Pan [0154] frequency offset), different polarizations, different precoding matrix configurations, or a combination thereof.

As to claim 36. The combination of Pan and Siomina teaches all the limitations of parent claim 33,
Pan teaches wherein an order in which the plurality of configurations is used is different across different reference signal periods having the default periodicity (Pan [0135] multiple Rx beams of 1 through n).

As to claim 37. The combination of Pan and Siomina teaches all the limitations of parent claim 33, 

a number of configurations that the wireless node uses to monitor for the one or more reference signals (PAN [0129] a correlation between number of beams i.e. configuration and sync period),
the default periodicity, or 
a combination thereof.

As to claim 38. The combination of Pan and Siomina teaches all the limitations of parent claim 33, 
Pan teaches wherein a number of intervals included in the plurality of intervals is determined based at least in part on a number of configurations that the wireless node uses to monitor for the one or more reference signals(PAN [0135] a sync period being divided and different beams i.e. configurations being use in  the different slots).

As to claim 39. The combination of Pan and Siomina teaches all the limitations of parent claim 33, 
Pan teaches wherein the first length is within the reference signal period and the second length is within the reference signal period (PAN [0105] transmission time interval having different length).

As to claim 40. The combination of Pan and Siomina teaches all the limitations of parent claim 33, 
(PAN [0183] differing length for PSS and SSS).
 
As to claim 41. Pan teaches a non-transitory computer-readable medium storing one or more instructions for wireless communication (Pan Fig. 1b, 118 processor, 130,132 memory and see also [0076]), the one or more instructions comprising: 
one or more instructions (Pan fig. 1b, 118 processor, 130,132 memory and see also [0076]), that, when executed by one or more processors of a UE, cause the one or more processors to: 
transmit(Pan fig. 26 communication between TRP and mobile device), to a second wireless node(Pan [0160] a WTRU detecting i.e. receiving based on emission or transmission synchronization signal and default periodicity) , an indication of a plurality of configurations to be used by the second wireless node(Pan [0154][0156] WTRU detecting  or receiving synchronization signal type and information such as beam sweep type, beam pattern behavior, frequency and time offset i.e. configuration to use for monitoring multiple beam type operations and see also [0145][0146] indication of type of beam to use for monitoring single or multi-beam)   to monitor for one or more reference signals( Pan [0157] a synchronization signal type being indicated to the WTRU and synchronization signals constitute multiple signals PSS and SSS and synchronization signal arranged in sub-slot  [0146] [0148] multi-sync beam being detected in SSS1, SSS2 using different configurations i.e. beams …. [0135] a WTRU cycle through N beams i.e. using multiple configuration during a synchronization signal period which is divided through sub-slots i.e. multiple interval see also fig. 14 multiple synchronization signals being detected during a period using different beams or offsets i.e. configurations and multiple synchronization signals being detected)  in a plurality of intervals of a reference signal period(Pan [0154][0156] WTRU detecting  or receiving synchronization signal type and information such as beam sweep type, beam pattern behavior, frequency and time offset i.e. configuration to use for monitoring multiple beam type operations and see also [0145][0146] indication of type of beam to use for monitoring single or multi-beam)  , wherein the plurality of intervals comprise a first interval and a second interval(Pan [0156] synchronization signal burst set comprising multiple timeslots and sub-time slots i.e. interval) and transmit the one or more reference signals transmitting the one or more reference signals (Pan [0176] multiple synchronization bursts/timeslots being transmitted  see also [0155][0156]).
Pan does not teach wherein the plurality of intervals comprise a first interval and a second interval, wherein the first interval is shorter than the default periodicity, wherein the second interval is shorter than the default periodicity, and wherein a first length of the first interval is different from a second length of the second interval
However Siomina from  a similar field of endeavor teaches wherein the first interval is shorter than the default periodicity (Siomina fig.14 duration of synchronization signal burst and periodicity of synchronization signal burst i.e. a first interval and a second interval which are different from each order ), wherein the second interval is shorter than the default periodicity( looking at applicant specification [0064] the default periodicity may be 20ms, 80ms etc. based on this Siomina fig.14 duration of synchronization signal burst and periodicity of synchronization signal burst i.e. a first interval and a second interval which are different from each order and [0089] UE may assume a default periodicity of SS burst set transmission for a given carrier frequency (e.g., one of 20 ms, 40 ms, 80 ms, or 100 ms ), and wherein a first length of the first interval is different from a second length of the second interval(Siomina fig. 14  [0089] UE may assume a default periodicity of SS burst set transmission for a given carrier frequency (e.g., one of 5ms, 10ms,20 ms, 40 ms, 80 ms, or 100 ms and  fig.14 duration of synchronization signal burst and periodicity of synchronization signal burst i.e. a first interval and a second interval which are different from each order).
	Thus, it would have been obvious to a person of ordinary skills before the effective date of the application to combine the teaching of Siomina and the teaching of Pan to a use a default periodicity in order to facilitate synchronization. Because Siomina teaches a method of faster synchronization, thus providing efficient spectrum utilization (Siomina [0025]).

As to claim 42. The combination of Pan and Siomina teaches all the limitations of parent claim 41, 
Pan teaches wherein different configurations, of the plurality of configurations, use at least one of different receive beams, different frequency offset hypotheses (Pan [0154] frequency offset), different polarizations, or different precoding matrix configurations.

As to claim 43. The combination of Pan and Siomina teaches all the limitations of parent claim 41, 
Pan teaches wherein the one or more instructions further cause the one or more processors to transmit, to the second wireless node(Pan [0160] a WTRU detecting i.e. receiving based on emission or transmission synchronization signal and default periodicity) , an indication of an order in which the plurality of configurations are to be used across different reference signal periods having the default periodicity(Pan [0154][0156] WTRU detecting  or receiving synchronization signal type and information such as beam sweep type, beam pattern behavior, frequency and time offset i.e. configuration to use for monitoring multiple beam type operations and see also [0145][0146] indication of type of beam to use for monitoring single or multi-beam).


Claim 2, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al.  (US-PG-PUB 2019/0191397 A1) and in view of Siomina (US-PG-PUB 2021/0337497 A1) and in view of Davydov et al. (US-PG-PUB 2021/0168011 A1).

As to claim 2. The combination of Pan and Simona teaches all the limitations of parent claim 1,
The combination of Pan and Simona does not teach further comprising communicating based at least in part on an acquired reference signal of the one or more reference signals
(Davydov [0066] beam selection used for communication).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Davydov and the combined teaching of Pan and Siomina to use communicate based on the acquired reference signal. Because Davidson teaches a method to provide higher bandwidth thus providing better spectrum efficiency (Davydov [0004] [0005]).

As to claim 17. The combination of Pan and Simona teaches all the limitations of parent claim 1,
The combination of Pan and Simona does wherein the one or more reference signals are one or more sidelink discovery signals,
However Davydov from a similar field of endeavor teaches wherein the one or more reference signals are one or more sidelink discovery signals (Davydov [0056] sidelink communications and [0066] CSI-RS measurement and channel state information).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Davydov and the combined teaching of Pan and Siomina to use communicate based on the acquired reference signal. Because Davidson teaches a method to provide higher bandwidth thus providing better spectrum efficiency (Davydov [0004] [0005]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US-PG-PUB 2019/0319699 A1) synchronization signal transmission techniques
Sheng et al. (US-PG-PUB 2018/0279240 A1) synchronization signal detection and transmission for radio system
Yang et al. (US-PG-PUB 2020/0100131) method and system for measurement in NR for 5G
Huang et al. (US-PG-PUB 2021/0144782 A1) techniques for cell/beam identification.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412          

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412